CARTER, Justice
(dissenting).
I dissent.
Insurance policies should be given effect as written unless that interpretation conflicts with controlling statutory provisions. I find nothing in Iowa Code chapter 516A which suggests that underinsured motorist coverage is designed to provide the insured with the “best of all worlds” situation which the majority opinion envisions.
Requiring the insured to exhaust the policy limits of the tortfeasor’s policy is not unreasonable. That requirement is intended to guard against the underinsured motorist carrier becoming a target defendant on a split cause of action. Moreover, those factors which caused the injured party to settle for less than the tortfeasor’s insurance limits will ordinarily be matters which are fairly determinative of how much the claim is really worth irrespective of insurance coverage.
The injured party may, notwithstanding the exhaustion requirement, obtain the full realization of that party’s underinsured motorist protection by litigating the claim to conclusion against the tortfeasor or effecting simultaneous settlements with the tort-feasor and the underinsured motorist carrier. Neither of these alternatives is so onerous to the insured as to make the exhaustion requirement unreasonable.
SCHULTZ and NEUMAN, JJ., join this dissent.